8. Coordination of certain of the Member States' provisions on television broadcasting (vote)
- After the vote on Amendment 167:
rapporteur. - (DE) Mr President, I shall speak very briefly, since I have only a point about the translation to make. In order to avoid misunderstandings in the translation of the term 'production aid' and to relate it explicitly to the German original term Produktionshilfen, I ask for a linguistic clarification to the effect that, where the words 'production aid' are used in the text, they should, in the English version, be replaced by the term 'production props', and rendered in the French one by aide matérielle à la production, and in German by Produktionshilfen.
(The oral amendment was adopted)
(FR) Mr President, allow me to table a procedural motion: as is inevitably the case, there are many small problems, many slight contradictions between language versions in this text. I support what Mrs Hieronymi just said: that we did not want to raise these problems. We believe that, in such an important debate as this, the vote must be as simple as possible.
I would like it, instead, if, when the Commission hands over this text to the Council, these linguistic contradictions were removed: that is why I would like them to be recorded in our Minutes and to be taken into account, because every word counts in such an important matter as this.
- Before the vote on Amendment 160:
Mr President, I rise on a point of order under Rule 166, on the question of admissibility of an amendment under Rule 151(3). It concerns Amendment 160, tabled by Mr Wise on behalf of the IND/DEM Group, which calls for a massive extension of budgetary powers into areas of Member State sovereignty, namely: 'Member States' governments and institutions or the EU shall pay for those social policy information campaigns ...'.
Could you advise on this amendment's admissibility in the light of this massive extension of EU powers?
(Laughter and applause)
- Before the vote on Amendment 219:
Mr President, I may be completely wrong, but I do not think we have voted on the original text of recital 44.
We have voted on Amendment 44, and the original text has in fact been accepted.